 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonroe Manufacturing Company, Division of Continental OilCompanyandUnited Rubber,Cork,Linoleum and PlasticWorkers of America, AFL-CIO.Cases 26-CA-2186 and'26-RC-2425.December 10, 1966DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONOn June 29, 1966, Trial Examiner Robert L. Piper issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices as alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision. Inaddition, the Trial Examiner found no merit in the objections to theelection filed in Case 26-RC-2425 and recommended that the objec-tions be overruled. Thereafter, the General Counsel filed exceptionsto the Trial Examiner's Decision and a supporting brief, and theRespondent filed a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions,2 andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.][The Board overruled the objections filed in Case 26-RC-2425.]'The General Counsel has excepted to certain credibility findings madeby the TrialExaminer. It is the Board's established policy not to overrule a Trial Examiner's resolu-tions with respect to credibility unless the clear preponderanceof all the relevant evidenceconvinces us that the resolutions were incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd.188 F.2d 362(C.A. 3). We findno such basisfor the disturbing of theTrial Examiner's credibility findings in this case.2We do not consider or adopt the Trial Examiner'sconclusionswith regard to theauthorization cards orthe Union's asserted majority status atthe time ofits request forrecognition.Such conclusions are superfluoushere, as we specifically adopt the TrialExaminer's conclusionthat the Respondent did not, in bad faith, refuse torecognize andbargain withthe Union,and therefore has not violatedSection 8(a) (5) as alleged.AaronBrothers Company of California,158 NLRB 1077. Member Jenkinsconcurs in theresult reached here for the reasons set forth in his concurring opinion intheAaronBrotherscase.162 NLRB No. 8. MONROE MANUFACTURING CO.21[The Board certified that a.majorityof the validvotes was not castfor United Rubber, Cork, Linoleumand PlasticWorkers of America,AFL-CIO,and said labor organization is not the exclusive representa-tive of the employees in the appropriate unit.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn June 16, 1965,1 United Rubber, Cork, Linoleum and Plastic Workers of Amer-ica,AFL-CIO (hereinafter called the Union), in Case 26-RC-2425 filed a petitionfor a representation election among certain employees of Monroe ManufacturingCompany, Division of Continental Oil Company (hereinafter called Respondent).On July 21, the Regional Director for Region 26 issued his Decision and Direction ofElection. On August 19, said election was held. Fifty ballots were cast for and 69against the Union. In addition there were two challenged ballots. On August 26, theUnion filed timely objections, nine in number, to conduct affecting the results of theelection.On October 13, the Regional Director issued his Supplemental Decisionand Order Directing Hearing, in which he overruled objections II, III, VII, and VIII,and directed hearing on objections I, IV, V, VI, and IX because they raised materialand substantial issues best resolved by record testimony.Thereafter on October 21, pursuant to a charge filed by the Union on August 26,the Regional Director issued a complaint in Case 26-CA-2186 alleging, as amendedat the hearing, that Respondent had engaged in unfair labor practices proscribedby Section 8(a)(1), (3), and (5) of the National Labor Relations Act, as amended(hereinafter called the Act), by interrogation, threats, promises of benefit, the grant-ing of a benefit, discriminatory reduction of overtime, and refusal to bargain. OnDecember 9, the Regional Director ordered that the cases be consolidated for hear-ing and decision before a Trial Examiner, and that thereafter Case 26-RC-2425 betransferred to and continued before the Board. The objections consolidated for hear-ing with the complaint are limited to the period from June 16 to August 19.2Respondent's answer, dated November 10, and amended at the hearing, admittedthe jurisdictional and certain other factual allegations of the complaint but deniedthe commission of any unfair labor practices. Pursuant to due notice, this consolidatedproceeding was heard by Trial Examiner Robert L. Piper at Aberdeen, Mississippi,between January 11 and 28, 1966. All parties were represented and accorded allrights of due process. Oral argument was waived and a brief was submitted byRespondent.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSRespondent is a corporation engaged in the manufacture of plastic and relatedproducts,withitsoffice and principal place of business at Aberdeen,Mississippi.During the past year it purchased and received in Mississippi more than$50,000worth of goods and material directly from points outside the State of Mississippi, andsold and shipped more than$50,000 worth of finished products directly to pointsoutside the State of Mississippi.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning of Section 2(5) of the Act.All dates hereinafter refer to 1965 unless otherwise indicated.2In the light of the Board's holding inIdeal Electric and Manufacturing Company,134NLRB 1275 (1961), only that conduct occurring between June 16, the date of the filingof the petition, and August 19, the date of the election, is considered in connection withobjections to the election. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Introduction and issuesThis is an authorization cardBernel Foamtype case.It is now well settled thateven though a union loses an election,itmay successfully file charges of refusal tobargain prior thereto based upon a proper showing of majority representation and abad-faith refusal to recognize or bargain.3However, in such cases the Board willnot issue a bargaining order unless objections sufficient to set aside the election arefiled and found.4As noted above,the Regional Director ordered objectionsI,IV, V, VI, and IXconsolidated for hearing with the complaint herein. In his order of October 13, theRegional Director stated that said objections"will be alleged as violations of Sec-tion 8(a)(1) of the Act in a Complaint against the Employer. . . ... However, sev-eral allegations of said objections were not alleged in the complaint Specifically, ob-jection IX and parts of objections I, IV, and V were not included Nevertheless theywill,of course,all be considered herein as part of the consolidated hearings. Thusin brief the issues as framed by the pleadings and said objections are-(1)Refusal to bargain on and after June 8;(2) interrogation of various em-ployees concerning their union activities;(3) creating the impression of surveillanceof union activities;(4) promises of a wage increase for refraining from supportingthe Union;(5) threatening loss of insurance benefits for supportingor electing theUnion;(6)warning an employee not to serve as an observer in the representationelection;(7) a written warning to an employee because of his union activity, (8) adiscriminatory reduction of overtime of an employee;(9) granting improved work-ing conditions to dissuade employees from union activity;and, from objections I, IV,V, and IX;(10) threatening to withhold benefits if employees voted for the Unions;(11) soliciting signed union authorization cards from an employee for the purpose ofascertaining who were union sympathizers and taking reprisals against them; (12)stating at captive audience meetings on August 17 that selection of the Union wouldbe useless and futile;and (13)separating,isolating,and excluding known union em-ployees from others at work to impair the union campaign.B. Chronology of eventsOn May 24, Ray Smithart,field representative of the Union,contacted employeeCharles Bryan in Aberdeen to ascertain whether Respondent's employees would beinterested in organizing a union. Bryan, after discussing the employees'complaintsabout wages and other working conditions,advised Smithart that the employees wouldbe interested in joining the Union. Smithart delegated Bryan to bethe Union's chieforganizer and contact man at Respondent's plant. Smithart gave Bryan some 60 blankauthorization cards,designating the Union as the signer's collective-bargaining repre-sentative,to have signed by employees at the plant.Bryan selected June 2 for thefirstunion meeting on the basis of his personal convenience,and advised Smithartthat Bryan would get the employees to sign the cards and attend the meeting Bryanin turn recruited some six or seven employee assistants in key parts of the plant toassist him in securing such signatures.All of these assistants funneled the signedcards to Bryan, who in turn gave them to Smithart.On or about May 24, Harold Armstrong,another employee who subsequently be-came one of the leaders in the Union'sorganizational efforts, had a conversationwith Phil Morse,then chief engineer of Respondent.This conversation will be con-sidered in detail hereinafter.On May 27 Bryan and his six or seven assistants, whowere never identified in the record,started to secure signatures on the cards fromvarious production and maintenance employees of Respondent During the courseof the card solicitations,a number of the employees before signingwere told byBryan and his assistants that the purpose of the card was only to secure an election,that the Union needed 50 or more percent of the employees to sign in order to getan election,and that the signers would be free to vote as they pleased. This subjectwill be considered in substantial detail hereinafterThe first union meeting was held on June 2 at the Rebel Inn, attended by approxi-mately 20 employees including Bryan. Just prior to the meeting,Bryan gave Smithartthe 60 cards which Bryan and his assistants had had signed by various employees.3 Bernet Foam Products Co., Inc,146 NLRB 1277 (1964);N L.R B v Varney Co ,359F 2d 774 (C A. 3, 1966) :NLRB v S N C Mfg Company,352 F 2d 361 (CAD C,1965),certdenied882 U S. 902;Irving Air Chute Co v N L R B ,350 F 2d 176 (C A 2,1965) ,Colson Corpv.N L R B ,347 F.2d 128(C.A. 8, 1965), cert denied 382 U S 904.4Irving Air Chute Company,Inc,149 NLRB627 (1964). MONROE MANUFACTURING CO.23A number of the employees at the meeting had questions about the Union's organiza-tional drive, the procedure to be followed, and related matters. Smithart advised theemployees that if the Union secured the signatures of more than 50 percent of theemployees the Union would demand recognition from Respondent, but that theUnion would prefer to have 70 to 80 percent. He also advised the employees thatifRespondent would not grant recognition the Union would file a representationpetition with the Board. Some of the employees understood Smithart to have saidthat the cards were only for the purpose of an election, and that the Union neededmore than 50 percent of the employees signed in order to get an election. A secondunion meeting was scheduled for June 9Respondent's officials became aware of the Union's organizational drive aboutJune 1.At about that time Respondent advised all of its supervisory officials not tointerrogate or threaten any employee with respect to the union activities. Respond-ent'sofficials uniformly adopted a policy of from time to time asking variousemployees if they had any questions about the Union and the election, and advisingthem that the official's "door was always open" for such inquiries.Apparently sometime in early June, around June 2, although the date is not determinable from therecord,Guy Rye, a foreman in the maintenance department, had a conversationwith employee Samuel Kennedy, which will be considered hereinafter.The principalofficials of Respondent identified in this proceeding were Gordon Feiguson, plantmanager, PhilMorse, chief engineer, Paul Hirsch, superintendent of the hosedepartment, Bob Allen, superintendent of the resin department, Fletcher Fisackerly,superintendent of the compound department, Willie Scott, a foreman in the hosedepartment, Owen Tubb, a foreman in the vinyl department, and Rye. Ferguson,then plant manager, was Respondent's top official in Aberdeen.Between June 2 and 7, five employees individually contacted Ferguson and advisedhim that they had signed union cards, but had decided they were against the Unionand would vote against it.On June 4, Bryan advised Smithart that Bryan had8, Smithart received approximately 10 signed cards.During the weekend of June 6and 7, Bryan talked with a personal friend, Al Forster, a Mississippi State senator,concerning the employees' organizational efforts.As a result of this conversationBryan decided to back away from the Union and drop his organizational efforts.On or about June 7, Bryan went to see Ferguson at the plant.He explained toFerguson that he had been the leader in securing signatures on the union cards,that he had six or seven assistants whom he did not identify, and that they haddecided to back away from and drop the Union and were no longer interested in itbut would like Respondent to form a grievance committee so that the employees'various complaints could be handled in that manner. Ferguson did not interrogateBryan concerning any of these matters.Ferguson refused to form any grievancecommittee, stating that Respondent would continue to handle employee complaintson an individual basis as it always had in the pastOn June 7, Armstrong had aconversation with Morse concerning a raise.On June 8 Smithart wrote Respondentadvising it that the Union represented a majority of its production and maintenanceemployees and requesting recognition and bargaining.On June 9, Smithart called Bryan from Tupelo, Mississippi, with respect to theunion campaign and a plan to distribute a leaflet at the plant that afternoon. Bryanreplied that he was quitting the Union and that Forster had suggested that theemployees defer any action on the Union because another company which wouldemploy approximately 500 employees was considering moving into Aberdeen, that aunion campaign at Respondent's plant would probably keep it from moving in, andthat Bryan contact Respondent's management in an attempt to see if it would agreeto some kind of a grievance committee to try to dispose of the employees' complaintsand grievances.Bryan told Smithart that the union meeting scheduled for thatevening was canceled and that Bryan would not give him the 12 signed cards Bryanhad.Smithart believed that the campaign had probably collapsed, but neverthelessdecided to distribute the leaflets himself at the plant that afternoon.During thecourse of this distribution he discovered that many of the employees were still veryfriendly and decided to proceed with the meeting that night.The union meeting was held at the Rebel Inn on the evening of June 9. Twenty-three employees attendedBryan was not present at the outset. Smithart informedthe meeting of Bryan's changed views concerning the Union and his refusal to turnin the 12 cards. Several employees left the meeting to get Bryan and he subse-quently appeared.He explained to the employees present that he had changed hismind about the Union, and suggested that they wait at least 30 days before filingany petition with the Board.He told them he had met with Ferguson and felt thatRespondent would adjust their grievances.The employees did not agree to hissuggestions.Bryan refused to and never did turn in the 12 signed cards he had. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, substantially all of the 12 employees who had signed the cards that Bryanretained subsequently signed additional cards which they turned in to Smithart.Respondent received Smithart's letter on June 9.On June 11 Ferguson repliedthereto stating that Respondent did not believe that the Union represented a majorityof the production and maintenance employees and that Respondent believed theemployees were entitled to an election conducted by the Board.On June 12 Smithartreceived this letter and replied thereto, suggesting a check of the signed authorizationcards by an independent agent to determine whether the Union represented a majorityof the employees. In addition, Smithart stated: "The reason I am asking for a cardcheck is that I do not believe there can be a representation election held withoutantiunion interference and other acts of interference with the employees about theirUnion activity that they cannot make a free choice in a representation election."In spite of the foregoing statement, on June 16 Smithart filed with the Board a peti-tion for an election together with the signed authorization cards. On June 17 Fer-guson replied to Smithart's letter of June 12, stating that Respondent believed thata Board election was the only proper method for determining the employees' desires,that Smithart's refusal to petition reaffirmed Respondent's doubt of his claim ofrepresenting a majority, and that in such a proceeding the Board must determinewhat employee unit was appropriate.Respondent also advised Smithart that therewas no basis for his statement that its employees could not make a free choice in arepresentation election and that there would be "acts of interference" in the eventof an election.Sometime around June 15, Superintendent Hirsch had a conversation about theUnion with employee Coy Flynn. On June 22 Ferguson gave a speech to all of theemployees at the plant.This was a typical campaign speech urging the employeesto vote for Respondent and against the Union.There are no allegations in thecomplaint or in the objections certified for hearing concerning this speech.AroundJune 30 Hirsch had a conversation with employee Clyde Gray about the Union.Around June 30 Ferguson had a conversation with Gray about the union activity.Sometime in July, Superintendent Allen had a conversation with employee McCul-lough about the Union. In mid-July Hirsch had a conversation with several employ-ees, including Flynn and Armstrong, in which Armstrong's union activities wereallegedly mentioned. In late July Foreman Scott had a conversation with employeesGray and Flynn about the Union. On August 6 Morse had a conversation withemployee James Law about the Union. On August 9 Respondent issued a writtenwarning to Armstrong for violation of plant rules and poor work performance.OnAugust 14 Foreman Tubb had a conversation with employee McCullough aboutthe Union. On August 17 Ferguson gave his second and final speech to the employ-ees concerning the union campaign and election(This speech is included in oneof the objections certified for hearing.)On August 17 after this speech Fergusonhad a conversation with employee McCullough about the Union.On August 17Morse had a conversation with Armstrong about serving as a union observer in theelection.On August 19 the election was held, resulting in 50 votes for the Union,69 against, and 2 challenged ballotsOn August 20 Superintendent Fisackerly hada conversation with employee Grover Pope about the Union.On August 26 theUnion filed its objections and the charge herein. Sometime in October, Morse hada conversation with employee Charles Davis about the Union.C. Interference, restraint, and coercionThe complaint as amended alleged that Respondent engaged in interference, re-straint,and coercion in violation of the Act by various specified instances ofinterrogation, creating the impression of surveillance, promising wage increases ifthe employees would not elect, join, or support the Union, threatening loss of insur-ance benefits for supporting or electing the Union, warning an employee not to serveas an observer in the election, issuing a written warning to an employee because ofhis union activity, and granting a benefit in the form of improved working condi-tions to persuade the employees not to support the Union. In addition, the com-plaint alleged that the aforesaid acts of interference, restraint, and coercion, togetherwith the alleged refusal to bargain and the alleged discriminatory reduction ofovertime of an employee, were engagedin inorder to undermine the Union anddestroy its majority. In the interest of conciseness, the various allegations of inter-ference, restraint, and coercion, with the exception of the last, are considered inconnection with each of Respondent's officials, respectively, rather than chrono-logically.At the outset, it should be noted that Respondent's officials engaged inthe practice of frequently asking the employees if they had any questions about the MONROE MANUFACTURING CO.25Union or the election and advising them that the door was always open for suchinquiries.It is clear that such inquiries,frankly admitted by Respondent, do notconstitute coercive interrogation within the meaning ofthe Act.1PaulHirschThe complaint alleged that on May 29, Hirsch interrogated an employee.This isthe only allegation in the complaint concerning Hirsch.Although there is no evi-dence of any interrogation on May 29,the record contains evidence of three incidentsinvolving Hirsch,all occurring later in June and July.Hirsch was the superintendentof the hose department.About June 15, Flynn, who was employed in the hosedepartment,asked Hirsch to talk with him about the Union.Flynn told Hirsch thathe had been attending the union meetings to see what was happening.Hirsch repliedthat that was a good idea and that Flynn ought to get both sides of the story.According to Flynn,Hirsch then asked Flynn how he thought the employees inthe hose department would go on the union question,and he replied that he thoughtall but two or three of them were for the Union.Hirsch, whom I credit, deniedthat he asked such a question or that the subject was discussed.Flynn admittedlyinitiated the conversation and the subject.I conclude and find that this conversationwas not in violation of the Act.The record establishes that after Bryan's defection from the Union on or aboutJune 6, employees Gray and Armstrong were the two principal employee supportersof the Union. Both of them served as union observers at the election.Around June 30 Hirsch had a conversation with Gray. This was one of manyconversations Hirsch initiated by inquiring if the employees had any questions abouttheUnion and the election.Hirsch admitted telling all of his employees thatRespondent knew there was union activity,that union was not a dirty word andthat if they had any questions they should not be afraid to ask him.Hirsch at thistime was aware that Gray and Armstrong were leaders in the union movement.Hirsch was expounding Respondent'sposition.He told Gray and several otheremployees that Respondent'swages were better than other plastic plants in the areawhich were organized.Hirsch also stated that some other companies had unionsbecause their management people were unfair and badgered their employees, butthat he felt that Respondent did not have that kind of management and thereforedid not need a union.According to Gray, Hirsch also said that the employees'union dues would probably be $4 or $5 a month which they probably already knewbut were not telling.Gray testified that another employee, Artis Jones, was presentand participated in the conversation.Jones, who was called by the General Counsel,was asked no questions about this conversation.Hirsch admitted talking to all ofhis employees and encouraging them to ask questions about the Union. I find thatHirsch's statements on this occasion were not in violation of the Act.Sometime around the middle of July, Hirsch encountered a group of four or fiveemployees in the break area in the hose department,including Flynn and Armstrong.According to Flynn, the employees were discussing the Union as Hirsch came up,and somebody said "If you are hunting a union man [don't] hunt Harold, becauseHarold ain't the onliest one."Harold is Armstrong'sfirst name.It is clear fromthe record that this statement,ifmade, was made by a rank-and-file employee, notby Hirsch.Armstrong,who testified at greater length than any other witness calledby the General Counsel, did not corroborate this incident.Hirsch,whom I credit,denied making such a statement or hearing any such statement made.He said thathe found the employees gathered in the break area during a change in shifts andwas annoyed because of their loafing and told them to get to work.I find thatFerguson's statements and inquiries were not in violation of the Act.2.Gordon FergusonThe complaint alleged that Ferguson, Respondent'splant manager,interrogatedone employee in late June and on August 17 promised another a wage increase ifthe Union was not supported or elected.Ferguson was another of the officials activein asking the employees from time to time if they had any questions about the Union.Although not alleged as violations in the complaint,itwill be recalled that prior toJune 6, some five employees came to Ferguson and advised him that although theyhad signed a card they were against the Union and several of them were called bythe General Counsel concerning these conversations.In each instance the employeeapproached Ferguson.Randy Rye testified that he told Ferguson he had signed acard but that he was going to vote against the Union. Ferguson then asked him 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDifhe knew of any problems the other employees had and why they wanted theUnion.Rye then told him several of the complaints that the employees had,involving wages and working conditions.L L. Goodwin contacted Ferguson andtold him that Goodwin had signed a card, that he was against the Union all thetime, but that the boys wanted an election, so he went along with it.Fergusonasked Goodwin if any of the other men were signing cards and Goodwin said thatquite a few had. Ferguson did not ask and Goodwin did not state who had signedcardsPope also told Ferguson that he had signed a card but realized he had madea mistake and would not vote tor the Union. There was no further conversation.Ferguson was not asked about his alleged statements and accordingly did not testifyconcerning them, possibly because there were no such allegations in the complaint.Ferguson did testify concerning the fact that prior to June 6, a number of employeeshad contacted him and told him that although they had signed cards they were thenagainst the Union and would vote against itUnder the circumstances, I find thatthese inquiries by Ferguson were not in violation of the Act.Gray testified that around the 30th of June, Ferguson spoke to Artis Jones andhim and said he would be glad to answer any questions that they had about theUnion, and that his door was always open. This was the entire conversation.OnAugust 17, Ferguson delivered his second and final speech to the employees urgingthem to vote for Respondent.Although not alleged in the complaint, objection Valleges that this speech was conduct interfering with the outcome of the electionbecause Ferguson stated in effect that the choice of the Union would be useless andfutile.An examination of this speech discloses no such statement or inference byFerguson.Sometime on the same day after the speech Ferguson had a conversationwith employee McCulloughFerguson testified that he asked McCullough if he hadany questions about Ferguson's speech.McCullough then asked Ferguson if theemployees were going to get a raise.Ferguson replied that Respondent could notmake any promises, that it would be illegal and improper for him to make anypromises, and that the only thing he could say was that Respondent would reviewwages at the appropriate time, as it had in the past according to its establishedpolicy.According to McCullough, Ferguson said that everybody would get a raiseifRespondent won the election, and when McCullough then asked him how much itwould be, Ferguson replied that he was not allowed to tell, the Government wouldget all over him if he would promise anybody a raise during the campaign butthat it would be at least a nickel or more. Ferguson testified that he made nomention of any wage increase if the Union lost or Respondent won the election, orany statement that he could not tell how much the raise would be because if he didtheGovernment would get after him. I credit Ferguson.McCullough's versionmakes little or no sense inasmuch as if Ferguson had said that the Governmentwould get after him if he promised anybody a raise, he would hardly have said inthe same breath that everybody would get a raise of at least a nickel if Respondentwon the election. It may well be that McCullough misunderstood Ferguson's state-ment that it would be illegal and improper for Respondent to promise any wageincreases under the circumstances, which clearly was legally correct. I find thatFerguson's statements and inquiries were not in violation of the Act.3.PhilMorseThe complaint alleged that on June 9, Morse, Respondent's chief engineer, prom-ised a wage increase if the employees refrained from supporting or electing theUnion, on August 6 interrogated an employee, on August 12 issued a written warningto an employee (Armstrong) because of his union activities, on August 17 warnedan employee (Armstrong) not to serve as an observer in the election, and on Septem-ber 23, after the election, promised a wage increase if the employee refrained fromjoining or supporting the Union.Armstrong testified that on May 24, 3 days beforehe had signed the union card and in fact before any union activity had begun atthe plant, he asked Morse about a raise, and that during the course of the conversationMorse told him that there would not be any plantwide raise if the Union won theelection.Morse, whom I credit, denied making any such statement to Armstrong.As a matter of fact, Morse and Armstrong had five conversations, on April 8,May 28, June 7, and August 8 and 17. These conversations will be considered indetail hereinafter in connection with the allegations that Morse warned Armstrongnot to serve as an observer in the election, that Morse issued a written warning toArmstrong concerning his work production because of his union activity, and thatRespondent discriminatorily deprived Armstrong of overtime work from June 20 toSeptember 16 because of his union activity. I find that Morse, in a conversationallegedly on or about June 9 or at any other time, neither promised a general wage MONROE MANUFACTURING CO.27increaseif the employees did not elect or support the Union nor threatened that therewould be no wage increases if the Union won the election.About August 6 employee James Law had a conversation with Morse. Law, whowas about to take a leave of absence for Army Reserve duty, had told ForemanJones that it might be to Respondent's benefit if Law could vote an absentee ballotin the Board election and wanted to know if this was possible. Jones conveyed thisrequest to Morse who ascertained from Respondent's attorneys that absentee ballotswere not permitted.Shortly thereafterMorse spoke to Law and advised him ofthis fact.Morse and Law had a general conversation about the complaints of theemployees during which Law stated that the employees desired more money anddid not like the fact that the local chamber of commerce was setting the wages inAberdeen.Law contended that Morse asked how Law stood on the Union and hereplied that he was ultraconservativeMorse, whom I credit, denied asking Lawhow he stood with regard to the Union and asking him to help Respondent find outwhat complaints the employees had.Morse admitted the conversation about theemployees' general complaints referred to above.During the course of the conver-sation.Morse asked Law who the stranger was that Morse had seen Law andArmstrong going to lunch with a few days previously.Morse had previously seentheman, a water chemical salesman, once' when he had contacted Morse in anattempt to sell his product to Respondent.Morse was concerned that the salesmanmight be trying to secure the assistance of Law and Armstrong in selling his productto Respondent.According to Law, Morse, in addition to asking who the man was,asked if he was not a union man and Law replied that he was not but was somekind of a water treatmentsalesman.Morse denied that he made any reference to theUnion or whether or not thesalesman was a unionman.This was corroboratedby Law's affidavit, received in evidence, which madeno referenceto any question byMorse concerning whether thesalesman wasa union man. I find that Morse'sconversation with and inquiries of Law were not in violation of the Act.Armstrong was selected to serve as an observer for the Union in the election onAugust 19.The balloting was scheduled for 2 hoursin the morningand 2 hoursin the afternoon About August 16, Armstrong asked Jones if Armstrong could havethe entire day of August 19 off because he felt that during the nonvoting periods oftime numerous employees would be interrogating him and engaging him in conver-sation and he did not want to become involved. Jones conveyed this request to Morseon August 17.Morse asked Armstrong why he wanted to be off the entire day.Armstrong's testimony in general contained numerous self-contradictions, particularlyon cross-examination, and I do not find him a credible witness. Armstrong, on direct,stated that Morse said that Armstrong's servingas an observer for the Union couldput him on the chopping block for good, but on cross-examinationArmstrongadmitted that he introduced the subject of the chopping block, not Morse.Arm-strong then said that he told Morse that inasmuch as Armstrong was on the choppingblock with Respondent anyway he would prefer not to work that day. Morse, whomI credit, denied any reference by either Armstrong or himself to Armstrong's beingon the chopping block.Armstrong also said that Morse indicated that Armstrongcould refuse to be an observer for the Union and that he replied that he could notbecause he had agreed to serve.Morse denied any such statement.Morse toldArmstrong that his wanting to be off the entire day so that he would not be botheredby other employees was not an adequate reason, that Respondent needed his services,that he would be given time off, both in the morning and the afternoon, to serveas an observer at the election, and that it was both his right and privilege to serveas an observer. It is undisputed that Morse told Armstrong that he could have thetime off to serve as an observer and that he in fact did so, as well as working theother portions of that day without incident. I find that Morse's conversation withArmstrong was not in violation of the Act.Respondent's employees had various ratings within the same classification.Theywere originally hired as trainees, after 8 weeks put into rate or class D, approximately2 months thereafter promoted to class C, and approximately a year later promotedto class BThereafter, depending on performance, within a period of some 4 to 6months they might be promoted to class A. Each class or rate carried a higher rate ofpay than that immediately below it.About 2 months after the election, duringOctober, Charles Davis asked Morse for a raise.Morse replied that his workperformance did not justify a raise in rating.Davis testified that Morse then saidthat the 50 people who voted for the Union were holding money out of their pockets.Morse admitted that in response to a question asked by Davis, Morse replied thatin his opinion the 50 people who had voted for the Union had voted to take theuniondues out of their pockets. I credit Morse.The recordcontains no evidence 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any conversation with Morse on September 23 or of any promise of a wageincrease if the employees would not support the Union,as alleged in the complaint.I find that Morse's conversation with Davis was not in violation of the Act.4.Bob AllenThe complaint alleged that during July, Bob Allen,superintendent of the resindepartment,interrogated an employee and promised a wage increase if the employeesdid not elect or support the Union.Allen had a conversation with McCulloughduring July.Allen asked McCullough if he had any questions about the speechFerguson had made.Allen offered to answer any questions that McCullough mighthave after he said there were parts of the speech that he did not understand.McCullough asked when he was going to get a raise. Allen replied that he did notknow if the employees were going to get a raise.According to Allen, whom Icredit, that was the entire extent of the conversation which lasted about 10 or 15minutes.Allen denied making any reference to the Union in connection with thesubject of a raise.According to McCullough,Allen started the conversation by asking what McCul-lough had heard about the Union and stating that it seemed that all of the coloredboys were going for the Union 100 percent.McCullough replied that he was gladto talk about it because he really wanted to know what was going on.Allen thensaid that Respondent did not want a union and would not think very much of himif he voted for a union. -Allen also purportedly said that Respondent did not wanta third party in the plant telling it how to run its own business,and stated that everyman on the job was going to get a raise but that he did not know how much theraise would be, and in connection therewith"mentioned"the Union.McCulloughadmitted that they discussed Ferguson's speech and that he really did not understanditand asked Allen questions about it.According to McCullough this conversationlasted for approximately 2 hours, during a period when he was supposed to beworking on a production job as a bagger.I find that Allen'sconversation withMcCullough was not in violation of the Act.5.Owen TubbThe complaint alleged that on August 14, Owen Tubb,a foreman in the vinyldepartment,interrogated an employee,promised a wage increase if the employeeswould not elect or support the Union,and threatened the employees with the loss ofinsurance benefits if the employees elected or supported the Union.These threealleged violations all evolved from one conversation on August 14 with McCullough.According to McCullough,Tubb spoke to him and another employee, Vassar, aboutthe Union, told them that the Union would not do them any good,that if they wereworking on a railroad it would be different but it would not mean anything to themthere, and that if the Union called a strike it would only hurt them.Tubb thenasked them to help Respondent in the election and said if Respondent won it wouldsee that they got more money if it had to go all the way to the"Cumberland [sic]Oil Company"to tell it how much the employees had saved them. Tubb also saidthat their insurance benefits would be canceled if the Union won the election.Tubb, whom I credit,admitted a conversation with McCullough.McCulloughstarted the conversation by asking Tubb to explain what was going on in the plantand the mechanics of voting in the forthcoming election.McCullough did not under-stand the procedure of voting by secret ballot, which Tubb explained to him.McCul-lough,as he did with Ferguson and Allen, brought up the subject of wages and statedthat the baggers in another department doing the same kind of work were being paida nickel more than he was. Tubb replied that he would check into this matter anddid so with the superintendent of the other department.He subsequently informedMcCullough that he was mistaken and was receiving the same amount of pay. Tubbcategorically denied having said anything about the employees getting a raise ifRespondent won the election,or going all the way to the Continental Oil Companyif necessary to get them a raise.He also denied any discussion of insurance benefitsor stating that the employees would lose them if the Union won the election.Vassarwas not called as a witness.I find that Tubb's conversation with McCullough wasnot in violation of the Act.6.Willie ScottThe complaint alleged that in late July and early August, Willie Scott. foremanin the hose department,promised a wage increase if the employees would refrainfrom supporting or electing the Union.Scott had a conversation about the Unionwith two of his employees,Gray and Flynn.There is some confusion in the record MONROE MANUFACTURING CO.29whether it was one conversation with both or two separate conversations.Accord-ing to Gray, one of the active proponents of the Union, the conversation was amongthe three of them in early August. Flynn did not corroborate this, but said that hehad a conversation around the same period of time when he asked Scott about raises.Gray said that he could not recall who brought up the subject of the Union but thatScott said that if the Union did not get in, the employees would get a raise.Grayreplied that he was not concerned with money but was concerned with Respondent'shandling of layoffs and seniority rights.Flynn testified that he asked Scott whenthe employees were going to get a raise, and Scott replied that they would not getone until the union matter was settled.After having his recollection refreshed byhis affidavit, Flynn then testified that Scott said that they would not get a raise untilthe Union was voted out. Thereafter on cross-examination Flynn admitted that Scottdid not say that they would get a raise if the Union lost the election. If Flynn, asGray testified, was present during Gray's conversation with Scott, then Flynn contra-dicted Gray's statement that Scott said the employees would get a raise if the Unionlost the election.Scott,whom I credit, could recall no conversation with Gray when Flynn waspresent, and specifically denied that he ever had any conversation with Gray in whichhe made a statement that if the employees did not elect the Union they would get apay raise.Scott stated that he told Flynn that he did not know when the employeeswere going to get a raise, and when Flynn asked him if the Union would have any-thing to do with it, told him that he did not know, that he was not the one whodecided raises.Scott denied making any reference to the Union being elected or notelected in connection with the subject of raises. I find that Scott's conversations withGray and Flynn were not in violation of the Act.7.Fletcher FisackerlyThe complaint, as amended by the bill of particulars, alleged that on August 20,Fletcher Fisackerly, superintendent of the compound department, created the impres-sion of surveillance of Respondent's employees'union activities by stating to employ-ees that he knew who had voted for the Union. This was the day after the election.At about 8 p.m., Friday, Fisackerly was discussing the shutting down of a machinewith Jerry Roberts, one of the operators in the compound department, because thatdepartment shut down production on Saturdays.This discussion took place in an areaof the plant which had an extremely high noise level, so much so that employees inthat area were compelled to wear ear muffs.During the conversation Pope came up.Pope was one of the employees who before June 6 told Ferguson that he intendedto vote against the Union in spite of signing an authorization cardFisackerly wasnot Pope's supervisor but they were acquainted.Pope thought he heard Fisackerlysay that Pope was one of the employees who had voted to shut the plant down.According to Pope, he challenged Fisackerly about this statement and Fisackerlythen said that he could guess 48 out of the 50 who voted for the Union. Popeadmitted that he was angry at what he thought Fisackerly had said because in factPope had not voted for the Union. Pope admitted that he said to Fisackerly thathe guessed there would be a lot of new faces around the plant and that Fisackerlyreplied that Respondent did not do things like thatPope also said that he toldFisackerly that Pope did not believe the Union could have gotten in anyway becauseall the businessmen and outside people were against it and interfering with theelection, and admitted that Fisackerly replied that that was not the case, that Respond-ent had been offered help but refused because it preferred to handle the matter itself.Fisackerly, whom I credit, testified that Pope came up while Fisackerly was discuss-ing the machine problem with Roberts and said: "I guess there will be a lot of newfaces around here next week." Fisackerly replied that Respondent was not that typeof company and even if it could name 48 to 50 of the employees who voted for theUnion it still would not let anybody go.On cross-examination Pope admitted thathe opened the conversation with Fisackerly by making the statement that he thoughtthere would be a lot of new faces around there shortly.Roberts, who was calledby the General Counsel,was asked no questions about this incident.According toFisackerly the only statement that he made with regard to anything being shut downwas a statement to Roberts about shutting down the machine in connection with theclosing of that department the following morning.Fisackerly said that Pope prob-ably misunderstood the conversation with Roberts about shutting down the machineand denied making any statement that Pope was one of the employees who hadvoted to shut down the plant.Assumingarguendothe correctness of Pope's version,he did not testify that Fisackerly said that he knew 48 to'50 of those who votedfor the Union but only that he could guess 48 to 50. - I find that Fisackerly'sconversation with Pope was not in violationof the Act. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.Guy RyeThe complaint alleged that on June 2, Guy Rye, foreman in the maintenance depart-ment, interrogated an employee.Samuel Kennedy testified that Rye asked him ifArmstrong had anything to do with the UnionKennedy replied that Armstrong didnot so far as Kennedy knew.Kennedy had no recollection of when this occurred,testifying that it could have been a month before or after he signed his union cardon May 27. Althoughcounsel made a strenuous effort to ascertainthe date withmore certainty,Kennedy repeatedly testified that he could not remember it anybetter.On cross-examination he admitted that he was not certain what statementRye had made.Respondent did not call Rye as a witness.This is the only allegationin the complaint not specifically refuted by the testimony of Respondent'switnessesAccording to counsel for Respondent,Respondent felt Kennedy's testimony was sovague and indefinite that they did not feel it necessary to call Rye. If the interro-gation occurred, it seems probable that it must have occurred at the outset of theunion campaign in late May,inasmuch as the record establishes beyond dispute thaton or about June 1, Respondent was aware of Armstrong'sunion activities andleading role in the organizationalcampaign.Assumingthe interrogation to havebeen unlawful,it stands as an isolated incident and as such does not warrant theissuance of a cease-and-desist order. It did not occur within the period of timeencompassed by the objections to the election.9.The granting of improved working conditionsThe complaint as amended at the hearing alleged that Respondent granted abenefit in the form of improving certain working conditions in order to persuadethe employees to refrain from joining theUnion.There is no reliable, probative,and substantial evidence in the record that Respondent did so.During Bryan'sconversation with Ferguson on or aboutJuly 7, theydiscussed the grievances orcomplaints that Bryan contended the employees had, in connection with Bryan'ssuggestion that Respondent appoint some kind of a grievance committee.Duringthis conversation Bryan referred to an alcohol odor in his department which wascausing a health hazard.As hereinabove found, Ferguson agreed to nothing andspecifically rejected the suggestion of a grievance committee.Ferguson testified thatemployee complaints were always treated on an individual basis and handled accord-ing to merit.Long after this conversation,substantially after the election, the healthhazard created by the alcohol fumes was corrected by the installation of some typeof funnel and fan in the plasticizing department.There is no evidence in the recordthat Respondent did so for the purpose of persuading the employees to refrain fromunion activity.I find that Respondent did not grant any benefits in violation ofthe Act.D. Discriminationin hire, tenure,terms, or conditions of employmentThe complaint alleged that on August 12, Morse issued a written warning to anemployee(Armstrong)because of his union or concerted activities,and that fromJune 20 until September 16, Respondent reduced Armstrong'sovertime because ofhis union or concerted activities,both in violation of Section 8(a)(1) and (3) ofthe Act.There is no question but that from on or about the first of June,Respondentwas awareofArmstrong'sleading role in the Union'sorganizational campaign.Respondent'sofficials frankly admitted this.Armstrong was employed as an elec-tricalmaintenance worker in the maintenance department.His foreman was RobertJones.Armstrong was hired in December 1963 and employed for 8 weeks as atrainee, the regular practice and classification in such cases.Thereupon he waspromotedto ClassD, and approximately 4 or 5 months later promotedto Class C.In February1965, he was promoted to Class B. Prior toApril,the plant engineer,Sides,was in direct charge of the maintenance department.He in turn was underMorse, the chief engineer.Sides left Respondentabout April1 and thereafter Morseassumed direct supervision of the maintenance department in addition to his otherduties. Prior to Sides' departure Morse had observed and reported several maintenancejobs poorly or improperly performedby Armstrong,and accordingly was not satisfiedwith his performance.On April8, shortly afterMorse assumed direct supervisionof themaintenancedepartment,Armstrong asked Morse for a raise.Morse told Armstrong that he wasnot in line for a promotion to the A class and in fact his work was not acceptablefor his then B rate or class.Morse thereupon prepared a written memorandum ofthe conversation and placed it in Armstrong's personnel file.This was long before MONROE MANUFACTURING CO.31the commencement of any union activity.About May 27, two maintenance jobsinadequately performed by Armstrong came to Morse'sattention.One of theminvolved the repair of an air conditioner.Morse ascertained that it took Armstrong4 hours to determine that the air conditioner's expansion valve was faulty, whichMorse considered much too long in view of Armstrong's experience.The other jobinvolved an electric motor on which the rotor was dragging.Armstrong was unableto ascertain the trouble until Morse pointed out to him that a dent in the end bellwas causing the trouble.Again Morse felt that Armstrong did not perform his jobadequately in the light of his experience.Morse discussed both of these incidentswith ArmstrongOn May 28, Morse prepared a memorandum concerning these twoincidentswhich he placed in Armstrong'spersonnel file.This also was beforeRespondent had any knowledge of Armstrong'sunion activity.On June 7, Arm-strong again approached Morse about a raise.Morse referred back to their conver-sation of April 8 and repeated that not only was Armstrong'swork inadequate tojustify a raise but that it was not adequate to justify his B rate as a mechanic.OnJune 8, Morse prepared and placed in Armstrong's personnel file a memorandumof that conversation.Armstrong,whom I do not credit, testified that he only had one conversation withMorse, which occurred on May 24 when Armstrong asked for a raise.AccordingtoArmstrong,Morse replied that he had not been in charge of maintenance longenough to say whether Armstrong was deserving of a raise but that from what Morsehad seen of Armstrong'swork if he continued to improve he would go to Class A.Somehow or other the subject of the Union came up. Armstrong could not recallwho brought the subject up but testified that Morse said that he knew Armstrongwas for the Union because two or three employees had told Morse that Armstronghad asked them to sign a card Inasmuch as no union activity had started at thattime, which was the day Smithart originally contacted Bryan, such a statement wasnot only incredible but would have been impossibleArmstrong contended that hehad an authorization card of the Union in his pocket,and although he had not askedany employees to sign and had not signed himself, had discussed the Union withtwo other employeesObviously Armstrong could not have had a card or knownanything about the Union on that date.Armstrong further stated that Morse saidhe could not talk about the Union on company time.Armstrong said he then askedabout the rumor of a plantwide raise which he had heard, and Morse replied thatwhile there had been talk of a general raise in the fall, he could not guarantee anysuch raise if the Union was elected.Morse,whom I credit, denied that the Unionwas ever discussed in any of the above three conversations with Armstrong. It isclear that on April 7 and May 27 Morse had no knowledge of any union activitiesby Armstrong.1.The warning notice to ArmstrongThe incident for which Armstrong received a written warning, alleged in the com-plaint to have been because of his union activities,occurred on August 8.A takeupreel in the hose department broke down.The function of the takeup reel was towind onto a reel the hose as it came off the production line. If the reel was shutdown the hose would pile up on the floor Scott,the foreman in that department,called the maintenance department to have it fixed.Armstrong was sent.When hegot to the area, he shut off the machine. Scott,whom I credit, testified that thebreakdown occurred at about 5 minutes to 12At 12 o'clock he went to lunch asusualWhen he came back at 12:30,he found Armstrong standing in the break areasmoking a cigarette and talking to Grover Pope, the operator of the machine.Themachine was still shut off and the hose was running on the floor.Instead of proceed-ing to repair the machine in the usual manner, which the record establishes requiredthe installation of a brush in the electric motor which took 10 or 15 minutes, Arm-strong advised Pope and Scott that he wanted to shut the machine down for 2 hoursin order to make a different and more permanent repair. Scott and Pope bothopposed this.Armstrong,instead of proceeding to repair the machine,decided tosmoke a cigarette.Scott said that Pope was so mad about the machine being shutdown and the hose piling up all over the floor that he threatened to throw Armstrongthrough the window. Scott told Armstrong that if he did not fix the takeup reelimmediately Scott was going to call his foremanArmstrong replied that he did notcare.Scott went to call Jones but could not get him. In the meantime ArmstrongleftHe returned a few minutes later and repaired the machine in the usual mannerby installing a set of brushes in about 10 or 15 minutes.Although the GeneralCounsel called Pope and he testified at length about another matter he was asked noquestions whatsoever about this incident. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter taking over Sides' duties about April 1, Morse had called all of the main-tenance employees to a meeting and informed them that they were not to take smokebreaks during work hours except one in the morning and one in the afternoon atscheduled times.Armstrong admitted that he knew this was the rule. In additionhe admitted that prior to Morse's assumption of the supervision of the maintenancedepartment,Sides had frequently warned the maintenance employees not to takesmoke breaks while their services were needed.Davis, the other electrical main-tenancemechanic,was called by the General Counsel and testified that it was anestablished rule that the mechanics were not to take smoke breaks while working onamachine that was broken down.Armstrong contended that the maintenanceemployees were permitted to smoke in the break areas while working on a part whichcould be moved into such areas. This was undisputed but anonsequitur,inasmuchas the takeup reel could not be removed into the break area and had to be repairedwhere it stood.Morse did not witness the incident.Itwas reported to him the following day byJones,Armstrong's foreman.Morse interviewed Jones, Scott,and Armstrong andheard Armstrong's version of the incident before issuing a written warning onAugust 9.Morse said. that after Armstrong admitted that he had broken the rule bystopping to take a smoke break instead of repairing the machine,and because he hadargued with Scott about shutting the machine down for 2 hours rather than the usual10 or 15 minutes instead of reporting the matter to Armstrong's foreman as required,Morse decided to give Armstrong a written final warning concerning his poor workperformance and violation of Respondent's rules.The warning,dated August 9instead of August 12 as alleged,was entitled a final notice of poor work performanceand referred to both Armstrong'sperformance on the job and his violation of thesmoke break rule.Armstrong signed the written warning notice.The evidence inthe record,including Armstrong's admissions,clearly establishes that the warningnotice was for cause.There is no evidence in the record whatsoever,other thanRespondent'sknowledge that Armstrong was active in the Union'sorganizationaldrive, that this warning notice was issued because of his union activities. I find thatthe General Counsel has failed to sustain his burden of proof that this warning noticewas issued because ofArmstrong'sunion activities,as alleged in the complaint.2.Armstrong'sovertimeThe complaint alleged that Respondent reduced Armstrong'sovertime fromJune 20 until September 16, the date of his discharge for good cause,because of hisunion or concerted activities.Respondent's records establish that Armstrong didreceive less overtime work during the months of June, July, August,and Septemberthan he had in the past.However, the record also establishes several sound reasonstherefor.Respondent'smaintenance department was divided into two sections.Jones was the foreman of one section.He had under him four maintenance employ-ees:Armstrong,Davis, Roberts, and Kline.The other maintenance employees weregeneral maintenance employees under Foreman Rye.Armstrong was employed pri-marily in electrical breakdown and installation work.Davis performed the samekind of work and they were the only two electrical repairmen.Davis also workedon air controls and activators and assisted to some extent in the repair of instruments.Roberts' primary function was the repair and maintenance of the various instrumentsin the plant.Armstrong did not do this type of work because he was not qualifiedtherefor.Kline in general took care of the boiler,refrigeration,and chiller main-tenance work.The General Counsel placed in evidence Armstrong's,Davis', andRoberts' overtime records for the period in question.These records establish thatduring the months of July, August,and September to the date of his discharge,Armstrong worked less overtime than Roberts or Davis, and also worked less over-time than he did in the months preceding July. However, there is no basis for acomparison of overtime between Armstrong and Roberts,becauseRoberts wasengaged primarily in instrument repair work,which Armstrong admittedly was notqualified to do.Armstrong contended that he was discriminated against in the assignment ofovertime because of his union activities,as alleged in the complaint.Itwas undisputedthat Armstrong's primary job was electrical maintenance,including both installationand repairs.When this was unavailable he did some refrigeration maintenance.Overtime work was normally not scheduled by Respondent unless it involved abreakdown or the installation of some equipment needed immediately. Saturday workwas classified as overtime. On direct examination Armstrong testified that he wasdeprived of overtime work starting June 1, and that during the months of June,July, and August he never asked to be off on a Saturday. However, on cross-examination he changed his testimony and said that the deprivation of his overtime MONROE MANUFACTURING CO.33began about July 1, and admitted that during the summer months he had requestedto be off on Saturdays. When requested to work on Saturday mornings he hadaskedMorse not to be assigned because of the cost of driving from his home tothe plant.Armstrong referred to two specific instances in which he claimed he was dis-criminatorily deprived of overtime and another maintenance employee assigned thework instead. One involved the checking of the controls system of a chiller in thecompound department. As a matter of fact, that day Morse had assigned Kline,whose principal maintenance job was taking care of the chillers, to check the con-trol system, which was apparently faulty, in the compound department. This involvedperiodic checks of the temperature but did not require Kline's constant presence.As a result he was from time to time engaged elsewhere. After a shift change,someone on the new shift reported to the maintenance department that the chillerin the compound department was not working properly. Armstrong was sent tocheck it.While he was working on the chiller, Kline returned to the job with Morse.Both Armstrong and Kline continued working on it until quitting time. At thatpoint,Morse told Armstrong to go home and Kline to finish the job. Morse instructedKline to finish the job not only because it was his regular job, but because he hadstarted it, which was Respondent's usual practice, as Armstrong admitted. The otherinstance involved an occasion when Armstrong and Davis were working on therepair of an extruder which had shorted. When quitting time arrived, the foremantold Davis to finish the job and Armstrong to leave. The record establishes that theforeman asked Davis to complete the job because he had to stay to finish anotherjob anyway. This occurred around the first of June, prior to the period alleged inthe complaint and contended for by Armstrong.The record establishes at least four specific reasons why Armstrong's overtimedeclined during the summer of 1965. The first was because the electrical maintenancework, which was his primary function, involved mainly breakdowns and the installa-tion of new equipment, and the number of breakdowns had substantially declined bythis time, because Respondent had become more proficient in the operation of itsnew equipment and had replaced some of the equipment to prevent such break-downs. The latter occurred just prior to the summer of 1965. The second reason wasestablished by Armstrong himself, when he admitted that during the summer monthsof 1965 he had requested Morse not to be assigned overtime work on Saturdayswhen he was scheduled to work a half day. Patently the elimination of Saturdayovertime would substantially reduce Armstrong's net overtime. The third reasonwas that while Davis and Roberts had more overtime during that summer thanArmstrong, Roberts performed all of the instrument repair work and Davis fromtime to time assisted in such work, which Armstrong was not qualified to do. Thefourth reason was because Morse, in view of his experiences with and opinion ofArmstrong's work, heretofore discussed, decided that he preferred not to haveArmstrong perform overtime electrical maintenance because at such time he wasnot subject to supervision, and so advised Jones, Armstrong's foreman.Other than Respondent's admitted knowledge of Armstrong's union activities,there is no evidence in the record that Respondent discriminatorily reduced Arm-strong's overtime because of his union activity. Morse, whom I credit, testified thatArmstrong's union activity had no effect whatsoever on his job assignments or hisovertime assignments. Perhaps the most convincing proof is the case of ClydeGray. As previously found herein, Gray and Armstrong were the two most activeadherents of the Union after Bryan's defection, and their activity was well known byRespondent. Nevertheless Gray received more overtime work than any other em-ployee in his department. I find that the General Counsel has failed to sustainhis burden of proof that Respondent discriminatorily reduced Armstrong's over-time because of his union activity, as alleged in the complaint.E. Refusal to bargain1.The appropriate unitThe complaint alleged, the Regional Director found in the representation case,and I find that the following constitutes a unit appropriate for the purposes of collec-tive bargaining within the meaning of the Act:All production and maintenance employees and truckdrivers at Respondent'sAberdeen, Mississippi, plant, excluding all office clerical employees, guards, andsupervisors as defined in the Act.264-047-67-vol. 162-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Applicable principlesAs previously noted, thisisaBernelFoamtype refusal-to-bargain case, basedupon an alleged majority of validly executed cards authorizing the Union as theexclusive bargaining representative of the employees and a bad-faith refusal byRespondent to recognize or bargain with the Union. In such cases the GeneralCounsel has the burden of proving both that the union did in fact represent avalidmajority of the employees in the appropriate unit at the time of the requestor refusal to bargainandthat the employer in bad faith refused to bargain with theunion.5With respect to the first burden of proof, i.e., that the union did in factrepresentamajority at the appropriate time, the General Counsel must prove amajority of valid authorization cards not secured by coercion or significant mis-representation as to purpose, e.g., it is now settled that a representation by thesolicitor that the purpose of the card is "only," "merely," or "just" to secure anelection,will vitiate such cards, whereas a dual representation that it is both foran election and authorization, or a simple statement that it is for an election, with-out the use of "only" or a synonym, will not vitiate the otherwise clear purportof a printed authorization card.6With respect to the other burden of proof, i.e, that the employer in bad faithrefused to bargain, this is normally established by proof that the employer eitherhad completely rejected the collective-bargaining principle and had no good-faithdoubt of the majority representation or merely desired time to engage in unfairlabor practices designed to dissipate or destroy the union's majority, prevent afair election, and cause the union to lose.? Numerous decisions of the Board andthe courts have held that where an employerengages inunfair labor practices infact dissipating the union's majority status, the Board not only may order bar-gaining uponproof of theunion'sprior status, but in fact such action is the onlyappropriate remedy, because ordering a new election would only ensure to theemployer the fruits of such misconduct and amount to an exercise in futility.8Thus it follows, and the Board has held, that a mere refusal of recognition, evenwhen the union offers to prove its majority status, and the insistence on an elec-tion, absent either conduct evidencing a rejection of the collective-bargaining prin-ciple and no good-faith doubt or unfair labor practices designed to dissipate theunion'smajority, does not constitute a refusal to bargain in violation of the Act.9GAaron Brothers Company of California,158 NLRB 1077 (1966) ;Southbridge SheetMetalWorks, Inc,158 NLRB 819 (1966) ,Strydel, Incorporated,156 NLRB 1185(1966);Jan Mfg., Inc.,156 NLRB 643 (1966)Harvard Coated ProductsCo, 156 NLRB162 (1965);John P. Serpa, Inc.,155 NLRB 99 (1965). Cf.NL.R.B Y. Johnnie's PoultryCo., 344 F 2d 617 (C A 8, 1965).6 Bauer Welding,Inc v. N L R B.,358 F 2d 766 (C A. 8, 1966) ;N.L R B v GothamShoe Co., 359 F.2d 684 (CA 2, 1966) ;N.L R B v. Security Plating Co ,356 F 2d 725(C.A 9, 1966) ;N.L R B. v. C. J. GlasgowCo , 356 F 2d 476 (C A. 7, 1966) ;Happach v.N L.R B.,353 F.2d 629(C.A. 7, 1965) ;N L R.B. v. Cumberland Shoe Corp,351 F.2d917 (C.A. 6, 1965) ;NLRB. v. Ifoehler'sWholesale RestaurantSupply,328 F 2d 770(C.A. 7, 1964) ;Lake Butler Apparel Company,158 NLRB 863 (1966) ,SouthbridgeSheet Metal Works, Inc.,158 NLRB 819 (1966). Cf.N.L.R B v. Peterson Brothers, Inc,342 F.2d (C.A. 5, 1965)Englewood Lumber Company,130 NLRB 394 (1961).7Aaron Brothers Company of California,158 NLRB 1077 (1966) ;Strydel, Incorpo-rated,156 NLRB 1185 (1966) ;Jem Mfg., Inc.,156 NLRB 643 (1966);John P. Serpa,Inc,155 NLRB99 (1965) ;Hammond & Irving, Incorporated,154 NLRB 1071 (1965)Kellogg Mills,147 NLRB 342 (1964) ;andSnow & Sons,134 NLRB 709 (1961)8N L.R B v. Movie Star, Inc,361 F 2d 346 (C.A 5, 1966) ;N.L.R B. v. Gotham ShoeMfg. Co.,359 F.2d 684 (C.A. 2, 1966)N.LR.B v. Primrose Super Market of Salem,353F.2d 675 (C A. 1, 1965)Matthews & Co v. N L R.B ,354 F 2d 432 (C A. 8, 1965)SNC Mfg. Co. v. N.L.R B.,352 F 2d 361 (C.A.D C, 1965) ;Colson Corp. v N.L R B , 347F.2d 128 (C A. 8, 1965)N.L.R B. v. Winn-Dixie, Inc.,341 F 2d 750 (C A. 6, 1965)Florence Printing Co v. N.L.R B.,333 F 2d 289 (C A. 4, 1965) ;Joy Silk Mills, Inc vN.L.R B,185 F.2d 732 (CAD C, 1950), cert. denied 341 U S 914 (1951);Preston Prod-uct Company, Inc,158 NLRB 322 (1966) ;Lifetime Door Company,158 NLRB 13(1966) ;Jam Mfg., Inc.,156 NLRB 643 (1966) ;Hamburg Shirt Corporation,156 NLRB511 (1965).9 Aaron Brothers Company of California,158 NLRB 1077 (1966) ;Southbridge SheetMetalWorks, Inc.,158NLRB 819 (1966)Strydel Incorporated,156NLRB 1185(1966);Jem Mfg, Inc.,156 NLRB 643 (1966);Harvard Coated Products Co.,156 NLRB162 (1965);John P. Serpa, Inc.,155 NLRB 99 (1965);Hammond & Irving, Incorporated,154 NLRB 1071 (1965) ;Snow & Sons,134 NLRB 709 (1961) ; ef.N L R B. v. Johnnie'sPoultry Co.,344 F.2d 617 (C.A. 8, 1965). MONROE MANUFACTURING CO.35Furthermore, even where the employer has engaged in minimal unfair labor prac-tices,e.g., the unlawful interrogation of 6 employees out of a unit of 110, thisdoes not of itself vitiate the employer's good-faith doubt that the Union representsa majority of the employees.103.The request and refusalThe complaint alleged that since June 8 the Union had been designated by amajority of the employees as their bargaining representative, that the Union thenand more particularly on June 12 requested Respondent to bargain, and that sinceJune 8Respondent refused to recognize or bargain with the Union. The Unionbegan its organizational drive on May 25 by the distribution of the authorizationcards throughout the plant by Bryan and his six or seven unnamed assistants. Atthe union meeting on June 2, Smithart received approximately 60 signed authoriza-tion cards from Bryan and his assistants. Between June 2 and 8 Smithart receivedapproximately 10 additional signed cards. On June 8, Smithart wrote to Respondentadvising it that the Union represented a majority of its employees and requestingthat it recognize and bargain with the Union. The record establishes that on thatdate Respondent had 122 employees in the appropriate unit and the Union had 68signed authorization cards. Assuming their validity, this of course was a majorityof the employees in the appropriateunit.Between then and Respondent's answer ofJune11, refusing recognition upon the basis of its belief that the Union did notrepresent a majority and suggesting that it seek a Board election, the Union securedfour additional signed cards and Respondent hired two additional employees.Smithart, in his reply of June 12, suggested an independent card check to deter-mine majority and stated that he did not believe that a representation election couldbe held without antiunion interference preventing the employees from making afree choice. Before receiving any reply thereto, on June 16 he filed with the Boardhis petition for an election together with the signed authorization cards. On June 17Respondent replied to Smithart's letter of June 12, reiterating its belief that the Uniondid not represent a majority, stating that such belief was reinforced by Smithart'srefusal to seek an election, again suggesting a Board-conducted election as theappropriate method to protect the rights of the employees, and denying as withoutbasis Smithart's statement that there could not be a representation election withoutantiunioninterference preventing a free choice. Two additional cards were receivedby the Union after this final letter and refusal to bargain. Obviously they cannotbe included in determining whether or not the Union represented a majority of theemployees in the appropriate unit at the time of Respondent's refusal to bargain.In any event, at the time of the refusals to bargain on June 11 and 17, the Unionhad authorization cards signed by 72 of the employees in the unit, which then had124 employees.4.The authorization cardsAlthough the Union possessed a clear majority of signed authorization cardsat the time of its request and Respondent's refusal to bargain (72 out of 124employees), the record establishes beyond doubt that a substantial number of thesecards were vitiated by misrepresentation as to the purpose of the cards made to theemployee signers by the solicitors before or at the time the cards were signed.As noted above, it is now well settled that where employees are told beforesigninga union authorization card that its only purpose is to securean election,such cardsare without validity and cannot be counted in determining the union's majority.Substantially all of the cardsigners werecalled by the General Counsel. The recordestablishes that at least 25 of the 72 cards were obtained upon a representation toeach signer that the only purpose of signing the card was to secure an election.Respondent contends that some 52 of the card signers testified that they were toldbefore signing that the only purpose of the card was to securean election.However,the record reveals that a substantial number of these 52 signers were told that "thepurpose" or "a purpose" of the cards was to secure an election, but were not toldthat such was the "only" purpose for signing the card. The cases heretofore dis-cussed clearly establish that where the representation is that a purpose or one purposeof the card is to secure an election, such does not vitiate the card or contradict itsotherwise clear import. The vitiation of the card by that type of representation islimited to the situation where the employee is told that it is "just," "only," "merely,"or "solely" for an election and no other purpose.10Hammond d Irving, Incorporated,154 NLRB 1071 (1965) ;N L.R B. v. Great Atlanticd Pactfie Tea Co ,346 F 2d 936 (C A. 5, 1965). 36DECISIONSOF NATIONALLABOR RELATIONS BOARDItwould serve no useful purpose to review in detail the testimony of all of thecard signers who testified. In summary, an analysis of the testimony of each revealsthat 25 of them specifically were told that the only purpose of the card was to,secure an election." In this connection a number of the card solicitors, includingBryan, who undoubtedly was the principal one, in addition to telling many prospec-tive signers that the only purpose was to secure an election, confirmed this mis-representation by advising them that the Union needed 50 or more percent of thecards signed to secure an election, and that the signers would be free to vote as theypleased.While these latter representations standing alone would not be sufficient tovitiate the cards, coupled with the representation that the only purpose of thecard was to secure an election they clearly had the effect of enhancing that mis-representation and persuading reluctant signers that all they were doing wassigninga card solely for the purpose of securing an election on the union question. Therecord reveals that several employees signed cards even though they were firmlyantiunion and never did change their opinion, because they were willing to go alongwith the rest of the employees in having an election. It seems clear that althoughantiunion they favored the democratic principle of majority rule and its determina-tion by an election.A number of the card signers testified that in addition to being told that theonly purpose of a card was to secure an election they were told that the cards,would be destroyed after the election or if the Union lost the election. This alsoenhanced the misrepresentation as to their purpose. Several signers testified that,after being told that the only purpose of the card was an election, they signed thecards without reading them. In this connection, it developed during the hearing thatRespondent's counsel, in preparation of its defense, had interviewed and securedsigned statements from a substantial number of the employee card signers. Therecord establishes, and I find, that Respondent's counsel meticulously observed thecriteria established by the Board inJohnnie's Poultry12 for the proper method ofconducting such interviews, and that they properly and ethically conducted suchinterviews in appropriate representation of their client's interests.While Smithart_denied that he instructed any card solicitor, including Bryan, to advise prospectivesigners that the card was only for an election or that the Union needed 50 percent-or more signed to secure an election, and it seems highly improbable that Smithart.would have done so, nevertheless the record establishes clearly that at least 25 ofthe employees were specifically told before they signed the card that its only-purpose was to secure an election.An analysis of the other 47 cards reveals that 35 of the cards were properlysigned, 7 are on the doubtful side which doubt I have resolved in favor of theUnion,13 and 5 were rejected from evidence for lack of proper identification. Assum-ing that all such cards were valid makes a total of only 47, substantially less than,the required majority. (Coincidentally, adding the 2 cards signed after Respond--ent's final letter to those assumed valid results in a total of 49 cards, and 50 em-ployees voted for the Union in the election.) It follows and I find that the Uniondid not in fact represent a majority of the employees in the appropriate unit atthe time of the request and refusal to bargain.5.Bad faithIn addition to the requirement that the General Counsel must establish that theUnion in fact represented a majority of the employees at the time of the request or-refusal to bargain, he also has the burden of proving that Respondent in bad faithrefused to recognize and bargain with the Union. As noted above, absent conduct-evidencing a rejection of the collective-bargaining principle and no good-faith doubt,or unfair labor practices designed to dissipate the Union's majority, Respondent'smere refusal to bargain and insistence on an election does not demonstrate badfaith.Although the burden of proof is on the General Counsel to establish badfaith, substantial evidence in the record affirmatively establishes Respondent's good-faith doubt in refusing to recognize the Union and insisting on an election. Prior-Specifically, the 25 cards are General Counsel's Exhibits 14(1), (0), (j), (u), (b), (d),(w), (p), -(h), (v), (t), and (q) and 14 (z)-27, 11, 38, 29, 36, 7, 4, 17, 25, and 8 and16 (b), (g), and (j)t2 Johnnie's Poultry Co ,146 NLRB 770 (1964).is In view of the established principles discussed above, that a dual representation, or arepresentation that "a" purpose of the card was to secure an election as distinguished'from a representation that that was its only purpose, or the signer's understanding orsubjective state of mind concerning the purpose of the card, do not vitiate it. MONROE MANUFACTURING CO.37to the receipt on June 9 of Smithart's request to bargain at least five employeescontacted and advised Ferguson that although they had signed a union card theywere not going to join or vote for the Union. Perhaps more significantly, Bryancontacted and advised Ferguson that Bryan and his six or seven assistants whohad been the leaders in securing the employees' signatures had decided to back offfrom and no longer support the Union. In the light of this evidence, perhaps un-known to the Union, a reasonable person might well have concluded that theUnion's claim of representing a majority of the employees rested on very shaky ifnot untenable grounds.In addition, it was Respondent's view, as expressedin itsletters to the Union,that the employees were entitled to an election because they were not familiarwith unions and organizational campaigns and were entitled to hear both sidesin order to make an intelligent choice. It would not appear-to be bad faith forRespondent to wish to present its side of the case to the employees. If, on the otherhand, Respondent had merely desired time or delay within which to engage in actsof interference, restraint, and coercion, such as threats, promises, or other forms ofinterference, in order to dissipate the Union's majority and prevent its election,then, as is well settled by the decisions of the Board and the courts, Respondentshould not be heard to contend that its refusal to bargain was based upon analleged good-faith doubt that the Union. represented a majority. As found herein-above, Respondent engaged in no such conduct throughout the relevant period.Furthermore, there is no evidence that Respondent rejected the principles of col-lective bargaining and had no good-faith doubt that the Union in fact representeda majority of the employees in the appropriateunit.Thus, assumingarguendothattheUnion did represent a majority of the employees, I conclude and find that theGeneral Counsel has failed to sustain his burden of proving that Respondent in badfaith refused to recognize and bargain with the Union.6Concluding findingsBased upon the foregoing findings, I conclude and find that the Union did not infact represent a majority of the employees in the appropriate unit at the time ofthe request and refusal to bargain, and that Respondent did not in bad faith refuseto bargain with the Union, and that therefore the General Counsel has failed tosustain the burden of proving that Respondent refused to bargain with the Unionin violation of Section 8 (a) (5) of the Act.It follows, and I find, that Respondent did not engage in any unfair labor prac-tices in order to undermine the Union and destroy its majority, as alleged in thecomplaint.IV.REPORT ON OBJECTIONSAs noted above, all of the objections to conduct affecting the election consolidatedfor hearing with the complaint, specifically objections IX and parts of objectionsI, IV, and V, were not included among the allegations of the complaint. I have con-cluded and found above that Respondent did not engage in any unfair labor prac-tices in violation of the Act, and accordingly conclude and find that those objectionsencompassed within the allegations of the complaint have not been proven and hencedid not constitute conduct interfering with or affecting the result of the election.With respect to the remaining objections not encompassed within the allegationsof the complaint, objection IX alleged that Respondent separated, isolated, andexcluded known union sympathizers from other employees during working hoursto impair the Union's campaign. There is no evidence of any such activity in therecord.Accordingly, I conclude and find that this objection is without merit andshould not be sustained. Objection I encompassed threats to withhold benefits, aswell as promises of benefits as alleged in the complaint. Based upon the foregoingfindings of fact and the entire record herein, I conclude and find that there is nomerit to this objection and no proof in support thereof. Objection IV alleged inpart that Ferguson solicited signed union authorization cards from a union sym-pathizer who had such cards in his possession, for the purpose of determining whothe union sympathizers were so that reprisals could be taken against them. Nosuch evidence is found in the record. Accordingly, I conclude and find that thisobjection is without merit and should not be sustained. Objection V alleged in partthatFerguson's speech to the employees on August 17 in effect told them thatthe choice of the Union would be a futile, useless, and idle gesture. Ferguson'sspeech was received in evidence. An examination thereof fails to disclose, eitherdirectly or in effect, any such statement to the employees. I conclude and findthat this objection is without merit and should not be sustained. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director's order directing the consolidation of the hearings on theobjections and the complaint further directed that thereafter the case be trans-ferred to and continued before the Board. Having concluded and found that theobjections certified for hearing with the complaint have not been sustained by reli-able, probative, and substantial evidence, and as the Union did not receive a majorityof the valid votes cast, I recommend that the Board certify the results of theelection.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce, and the Union is a labor organization,within the meaning of the Act.2.Respondent has not, as alleged in the complaint, discriminated against, orinterferedwith, restrained, or coerced, its employees within the meaning of Sec-tion 8(a)(3) and (1) of the Act, or refused to bargain with the Union within themeaning of Section 8 (a) (5) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law, and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERIT IS HEREBY ORDERED that the complaint herein be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the objections to the election of August 19, 1965, inCase 26-RC-2425 be, and they hereby are, overruled.As I have overruled the objections, and as the tally of ballots shows that UnitedRubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, did notreceive a majority of the valid votes cast in the election, I shall certify the resultsof that election.CERTIFICATION OF RESULTS OF ELECTIONIT IS HEREBY CERTIFIED that a majority of the valid votes has not been cast forUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, andthat said labor organization is not the exclusive representative of the employees inthe appropriate unit within the meaning of Section 9(a) of the National LaborRelations Act.BradentonCoca-Cola Bottling Company, also d/b/a SarasotaCoca-Cola Bottling Company of Sarasota, FloridaandCitrus,Cannery, Food Processing and Allied Workers, Drivers, Ware-housemenand Helpers Local Union No. 173, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpersof America.Case 12-CA-3419.December 13,1966DECISION AND ORDEROn August 26, 1966, Trial Examiner Harold X. Summers issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board has162 NLRB No. 7.